        Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 1 of 20
                                                            USDC SONY
                                                            DOCUMENT                                            is


                                                             ^!/l.-ji ^v..'' i. ;it-^.J^ C -I 1~»/'/^
                                                                                                        v ~m
                                                            "r\f'"-,^ -n.,
UNITED STATES DISTRICT COURT                                 UIX. fi^

SOUTHERN DISTRICT OF NEW YORK                              I 11^                     'c^.^
                                                                                                               ..s i
                                              -X
LUIS MARRERO,

                               Plaintiff,                    DECISION AND ORDER

               -against-                                           20 Civ. 3 872 (FED)

DR. KILOLO KUAKAZI,
Acting Commissioner of Social Security,


                               Defendant.
                                              -X
PAUL E. DAVISON, U.S.M.J.



       Plaintiff Luis Marrero brings this action pursuant to 42 U,S.C. §§ 405(g) and 1383(c)

seeking judicial review of a final determination of the Commissioner of Social Security (the


"Commissioner") denying his application for disability benefits (specifically, Supplemental

Security Income). On September 4, 2020, the parties consented to my jurisdiction for all


purposes pursuant to 28 U.S.C. § 636(c). Dkt. #29.


       Presently before this Court are the parties' cross-motions for judgment on the pleadings


pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. #34 (plaintiffs motion), #35

(plaintiffs memorandum of law), #41 (defendant's cross-motion), #42 (defendant's


memorandum of law) and #43 (plaintiffs reply)). Plaintiff argues, as the basis for his motion,

that the Administrative Law Judge ("ALJ"): (1) erroneously relied on the vocational examiner s


testimony; (2) failed to account for all of plaintiffs limitations in formulating his residual

functional capacity ("RFC"); (3) failed to obtain certain medical records; and (4) erroneously




          Dr. Kilolo Kijakazi is now Acting Commissioner of the Social Security Administration
and is substituted for former Commissioner Andrew Saul as the defendant in this action, pursuant
to Rule 25 (d) of the Federal Rules of Civil Procedure.
        Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 2 of 20




relied upon plaintiffs ability to perform activities of daily living ("ADLs"), his non-compliance

with prescribed treatment and his conservative treatment in determining that he is able to perform


light work. Dkt. #35, at 14-30. Defendant asserts, in response, that the ALJ applied the correct


legal standards and that substantial evidence supports the ALFs decision. Diet. #42, at 11-35.


For the reasons set forth below, plaintiffs motion is DENIED and defendant's motion is


GRANTED.

                                       I. BACKGROUND

       The following facts are taken from the administrative record ("R.") of the Social Security


Administration, filed by defendant on November 3, 2020 (Dkt #31).

A. ApulJcation History


       On January 20, 2017, Mr. Marrero filed an application for SSI benefits, alleging that he


had been disabled since August 15, 2011 due to depression, anxiety, shoulder/neck/back


problems and arthritis. R. 231-41, 270. Plaintiffs onset date was subsequently amended to


December 21, 2016. R. 265. His claim was administratively denied on June 26, 2017, and


denied upon reconsideration on November 8,2017. R. 136-40,144-47. Mr. Marrero requested a


hearing before an ALJ; a hearing was held on December 20, 2018 before ALJ Deirdre R. Horton.


R. 44-87, 148-51. Mr. Marrero appeared with counsel and testified at the hearing. R. 46, 52-75.


On February 19, 2019, the ALJ issued a written decision in which she concluded that Mr.




         Citations to specific page numbers reflect document (and not ECF) pagination.

         The Court conducted a plenary review of the entire administrative record, familiarity
with which is presumed. I assume knowledge of the facts surrounding plaintiffs medical
treatment and do not recite them in detail, except as germane to the analysis set forth below.

         Vocational expert Richard I-Iall also testified at the hearing. R. 75-86.

                                                -2-
         Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 3 of 20


Marrero was not disabled within the meaning of the Social Security Act ("SSA"). R. 15-26. The


ALJ s decision became the final order of the Commissioner on January 23, 2020, when the


Appeals Council denied plaintiff s request for review. R. 1-6. This action followed.


B. Vocational Examiner Hearing Testimony


         Prior to the hearing, plaintiffs counsel submitted a brief in which he challenged the

qualifications and methodology ofthe vocational examiner (Richard Hall). R. 329-31. In


particular, plaintiffs counsel: (1) asserted that Mr. Hall has a "long history" of false, inaccurate


testimony regarding available job numbers; (2) discussed a lawsuit brought by Mr, Hall against

his employer in which he alleged that he had been terminated (in lieu of reasonable

accommodation) due to a cognitive impairment; and (3) questioned the nature of the impairment,


whether it had resolved and whether it would prevent Mr. Hall from providing accurate and


credible testimony. Id, At the start of the hearing, the ALJ addressed plaintiffs counsel s


submission:


         And our discussion primarily related to the portion of the objection relating to
         some issue that Mr. Hall . . . had with respect to a prior employer quite some time
         ago. I don't think it's identified in this record - I mean in this letter - but I
         believe it was 12 to 15 years ago when that problem arose, and [in] particular
         referencing some cognitive issue that was happening back then. And as I
         indicated to you, Mr. Shapiro, I'm going to put your letter in and your objection.
         It will be part of the record. But I am not going to permit you to question Mr. Hall
         regarding that issue.


R. 47.


         Following plaintiffs testimony, the AU began her examination of Mr. Hall, R.75. The


ALJ asked Mr. Hall if jobs existed in the national economy that could be performed by an




           Plaintiff commenced this action in the District of Cormecticut; it was transferred to this
Court on May 19, 2020. Dkt. #1.

                                                    -3-
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 4 of 20


individual of the same age, education and work background as plaintiff, who is limited to light

work and who has the following additional limitations: occasional ramps, stairs, ladders, ropes


and scaffolds; frequent balancing; occasional stooping, kneeling, crouching and crawling; must


avoid concentrated exposures to hazardous machinery (exposed, fast-moving parts) and


unprotected heights; limited to simple, routine tasks; no work with the general public; works best


in a setting with few changes; and no overhead reaching on the right (dominant hand), R. 75-76.


Mr. Hall testified that the following jobs were available for such an individual: laundry attendant

(125,000 jobs in the national economy); parts, cleaner (112,000 jobs in the national economy);

and assembly line worker (120,000 jobs in the national economy). R. 76. The ALJ asked Mr.


Hall how he had arrived at those numbers. R. 78. Mr. Hall explained:


       Several resources. The U.S. Department of Labor Bureau of Statistics publishes
       labor market trends in groups of jobs that have commonality. And using my
       professional experience, I'd go in on a periodic basis, and using my professional
       experience, I extract what I believe is a fair number to bring to the court to
       represent a specific DOT title and code. A second resource is Skill-Tran, which
        generates a number. And I compare those numbers with my independent findings.
       The more conservative of those two numbers I bring to the court. Most of the
       time those numbers are close. And thirdly, I'm required to attend special
       conferences yearly. And in those conference are presentations regarding
       retrieving numbers and working numbers through the labor market. And at those
       conferences, I interact with my colleagues that do the same type of work I do, and
       we [INAUDIBLE] particularly the generally accepted methods for obtaining that
       documentation.


R. 78-79.


       Plaintiffs counsel then proceeded to question Mr. Hall:


                 Q.... Now you said that with all of these jobs, that you have your own


       method to get them, and then you check them against Job Browser and give the




            Job Browser is a database information product developed, offered and maintained by
Skill Tran See httDs://skilltran.com/index,php/h.ome/about.

                                                .4-
Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 5 of 20


more conservative number to the court. Is that correct?


       A. Correct.


       Q. Okay. Beautiful. Can you look up in Job Browser that laundry


attendant job?

       A. I don't have it open right now, sir.


       Q. Okay. Can you open it up?


       A. My computer is off now.


       Q. Is it off or is it down?

       A. Both.


       Q. Oh, okay. Got it. The only reason I ask is because I'm looking at Job


Browser right now for it. And Job Browser has 1 37 jobs, without any zeros


behind it. 137, not 125,000.


       A. Is that a question?


       Q. Oh, I suppose it was a statement. But if I were to put it in terms of a


question, if you give the court the more conservative of the numbers, I m trying to


figure out... how 125,000 is more conservative than 137 total.


       A. I understand what you're saying. All I can report to the court is the


findings that I've researched. The court, of course, has the responsibility to figure


out what is the significant number; whether, you know, it's 125,000 or whatever. .




       Q. But I'm not asking what's a significant number. I'm saying that if the


way that you arrive at your numbers as you describe them is accurate, then how


did you come to give the court the number of 125,000, when Job Browser has


                                         -5-
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 6 of 20


       under 200 total listed. That's what I'm trying to figure out.


               A. Sir, I've already told you I use my own research, and the deviation I'm


       not able to explain that circumstance. I just reported to the court my findings.


               Q. Okay. So if I asked you the same things for the other two jobs, would


       that be the same number - or I'm sony - would that be the same answer?


               A. Well it would be depending upon if there is a deviation. And if there

       is, different people use different types of research. And if there's a deviation, yes,


       that would be my response.


               Q. Okay. But either way, for all three jobs, you are saying that you


       checked them against Job Browser, and that the number you gave is the more


       conservative of those numbers.


               A. That was what my resource is, yes, sir.


               Q. I didn't ask if it's one of your resources. I asked if that is what you are


       saying is your method; that that's what you do. You check your numbers against


       Job Browser, and you call for the more conservative to the court.


               A. Yes, sir. I just wanted to make it clear that that was not my only


       resource.


R. 81-83. In response to additional questions from plaintiffs counsel, Mr. Hall also testified that


he has performed labor market surveys for a little more than forty years, which informs his


general knowledge of the labor market. R. 84-85.


       Post-hearing, by letter dated January 3, 2019, plaintiffs counsel asserted that the VE's


testimony was "critically flawed" because the actual Job Browser numbers for the three jobs he


identified (laundry attendant, parts cleaner and assembly line worker) were significantly lower


                                                 -6-
        Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 7 of 20


than the numbers proffered by the VE. R. 349-50.7 Thus, plaintiffs counsel argued, the VE's


methodology is suspect and his testimony cannot be relied upon to satisfy the Commissioner's


burden at Step Five. R. 350.


                                   II. LEGAL STANDARDS

A. Standard of Review


       In reviewing a decision of the Commissioner, a district court may "enter, upon the


pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision


of the Commissioner of Social Security, with or without remanding the cause for a rehearing."


42 U.S.C. § 405(g). See 42 U.S.C. § 1383(c)(3). "It is not the function of a reviewing court to


decide de novo whether a claimant was disabled." Melville v. Apfel, 198 F.3d 45, 52 (2d Cir.


1999). Rather, the court's review is limited to determin[ing] whether there is substantial


evidence supporting the Commissioner's decision and whether the Commissioner applied the


correct legal standard."' Poupore v, Astrue, 566 F.3d 303, 305 (2d Cir. 2009) (quoting Machadio


v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002)).

       The substantial evidence standard is "even more" deferential than the '"clearly erroneous'


standard." Brcwll v. Soc. Sec. Admin, 683 F.3d 443, 448 (2d Cir. 2012). The reviewing court


must defer to the Commissioner's factual findings and the inferences drawn from those facts, and


the Commissioner's findings of fact are considered conclusive if they arc supported by


substantial evidence. See 42 U.S.C. § 405(g); Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000).

Substantial evidence is '"more than a mere scintUla'" and "'means such relevant evidence as a


reasonable mind might accept as adequate to support a conclusion/" Lcmiay v. Comm 'r ofSoc.



         Plaintiffs counsel stated that he had attached the printouts from Job Browser to his
letter, but the record contains no such printouts. R. 348-50.

                                                -7-
         Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 8 of 20


See., 562 F.3d 503, 507 (2d Cir. 2009) (quoting Richardson v. Peraks, 402 U.S. 389, 401

(1971)). "In determining whether the agency's findings are supported by substantial evidence,


the reviewing court is required to examine the entire record, including contradictory evidence and


evidence from which conflicting inferences can be drawn." Tcdavera v. Astrve, 697 F.3d 145,


151 (2d Cir. 2012) (internal quotation marks and citation omitted). "If evidence is susceptible to

more than one rational interpretation, the Commissioner's conclusion must be upheld." Mclntyre


v. Colvm, 758 F.3d 146, 149 (2d Cir. 2014) (citation omitted).

         "However, where the proper legal standards have not been applied and 'might have


affected the disposition of the case, the court cannot fulfill its statutory and constitutional duty to


review the decision of the administrative agency by simply deferring to the factual findings of the

ALJ. Failure to apply the correct legal standards is grounds for reversal.' Velez v. Colvm, No.


14 Civ. 3084, 2017 WL 1831103, at *\5 (S.D.N.Y. June 5, 2017) (quoting Pollard v. Halter, 377

F.3d 183, 189 (2d Cir. 2004)). Thus, "[w]hen there are gaps in the administrative record or the


ALJ has applied an improper legal standard," or when the ALJ's rationale is unclear in relation to


the record evidence, remand to the Commissioner "for further development of the evidence" or


for an explanation of the ALJ's reasoning is warranted. Pratts v. Chafer, 94 F.3d 34, 39 (2d Cir.


1996).

B. Statutgrv Disability

         A claimant is disabled under the Social Security Act ("the SSA") when he or she lacks

the ability "to engage in any substantial gainftil activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or


can be expected to last for a continuous period of not less than 12 months." 42 U.S.C. §§


423(d)(l)(A), 1382c(a)(3)(A). In addition, a person is eligible for disability benefits under the
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 9 of 20


SSA only if

       his physical or mental impairment or impairments arc of such severity that he is
       not only unable to do his previous work but cannot, considering his age,
       education, and work experience, engage in any other kind of substantial gainful
       work which exists in the national economy, regardless of whether such work
       exists in the immediate area in which he lives, or whether a specific job vacancy
       exists for him, or whether he would be hired if he applied for work.


Id. §§423(d)(2)(A), 1382c(a)(3)(B).

       Social Security Regulations set forth a five-step sequential analysis for evaluating
whether a person is disabled under the SSA:


       (1) whether the claimant is currently engaged in substantial gainful activity;

       (2) whether the claimant has a severe impairment or combination of impairments;


       (3) whether the impairment meets or equals the severity of the specified
       impairments in the Listing of Impairments;


       (4) based on a "residual functional capacity" assessment, whether the claimant
       can perform any of his or her past relevant work despite the impairment; and


       (5) whether there are significant numbers of jobs in the national economy that the
       claimant can perform given the claimant's residual fimctional capacity, age,
       education, and work experience.


Mclntyre, 758 F.3d at 150 (citing 20 C.F.R. §§ 404.1520(a)(4)(I)-(v), 416.920(a)(4)(I)~(v)).8 The

claimant bears the burden of proof as to the first four steps of the process. See Burgess v. Astrue,


537 F.3d 117, 120 (2d Cir. 2008). If the claimant proves that his impairment prevents him from

performing his past work, the burden shifts to the Commissioner at the fifth and final step. See


J3m^683F.3dat445.

       Additionally, where a claimant suffers from an alleged mental impairment, the ALJ is




         In the event that the regulations and Social Security Rulings cited herein were amended
subsequent to the ALJ's decision, I discuss (and have applied) the relevant regulations/ruiings as
they existed at the time of the ALJ's decision.

                                                  .9-
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 10 of 20


required to utilize a "special technique" at the second and third steps. See Kohler v. Asfrue, 546


F.3d 260, 265 (2d Cir. 2008); see also 20 C.F.R. §§ 404.l520a, 416.920a. At step two, in

determining whether the claimant has a "severe impairment," the ALJ must rate the claimant's


degree of functional limitation in four areas: (1) understanding, remembering, or applying


information; (2) interacting with others; (3) concentrating, persisting, or maintaining pace; and


(4) adapting or managing oneself. See 20 C.F.R. §§ 404.1520a(c)(3), 416.920a(c)(3). If the

claimant s mental impairment or combination of impairments is severe, then at step three the


ALJ must "compare the relevant medical findings and the functional limitation ratings to the


criteria of listed mental disorders in order to determine whether the impairment meets or is


equivalent in severity to any listed mental disorder. Kohler, 546 F.3d at 266 (citing 20 C.F.R. §


404.1520a(d)(2)). See also 20 C.F.R. § 416.920a(d)(2). If the claimant suffers from a severe

impairment which is not listed (or equivalent in severity to a listed mental disorder), then the

AU must assess the claimant's RFC. See KoUer, 546 F.3d at 266 (citing § 404.1520a(d)(3)).

See also 20 C.F.R. § 416.920a(d)(3).

                                  III. THE ALJ'S DECISION

       To assess Mr. Marrero's disability claim, the ALJ followed the five-step sequential


analysis and applied the "special technique" at steps two and three. See 20 C.F.R. §§


4l6.920(a)(4)(i)-(v), 416.920a and discussion, supra. At step one, the ALJ concluded that Mr.

Marrero had not engaged in substantial gainful activity since December 21, 2016 (the application


date). R. 17. At step two, the AU concluded that Mr. Marrero had the following severe


impairments: degenerative disc disease (cervical and lumbar spine); right shoulder rotator cuff


impairment; depressive disorder; and anxiety disorder. R. 18.


       At step three, the ALJ determined that Mr. Marrero's impairments (individually or


                                                -10"
        Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 11 of 20


combined) did not meet or medically equal the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. R. 18-20. Specifically, the ALJ found that Mr.


Man'cro's physical impairments did not meet or medically equal Listing 1.02 (major dysfunction


of a joint) or Listing 1.04 (disorders of the spine). R. 18-19. Further, the ALJ found that Mr.


Marrero's mental impairments, considered singly and in combination, did not meet or medically


equal the criteria of listings 12.04 or 12.06. R. 19. In making this finding, the ALJ first


considered whether the "paragraph B" criteria are satisfied. Id. "To satisfy the'paragraph B


criteria, the mental impairment must result in at least one extreme or two marked limitations in a


broad area of functioning which are: understanding, remembering, or applying information;


interacting with others; concentrating, persisting, or maintaining pace; or adapting or managing


themselves," Id. The ALJ found that Mr. Man'ero had moderate limitations in all four areas of


functioning. Id. Thus, the ALJ concluded that the "paragraph B" criteria were not satisfied. Id.


The ALJ also considered whether the "paragraph C" criteria were satisfied, and concluded that


the record evidence failed to establish the presence of the "paragraph C" criteria. R. 20. Finally,


the ALT noted that the limitations identified in the paragraph B criteria are used to rate the

severity of mental impairments at steps 2 and 3 of the sequential evaluation process, whereas the


mental RFC assessment used at steps 4 and 5 "requires a more detailed assessment." R. 19-20.


Accordingly, the ALJ noted that her RFC assessment "reflects the degree of limitation [I have]


found in the 'paragraph B' mental functional analysis. R. 20.


       Next, the ALJ assessed Mr. Marrero's RFC as follows:




       9 Listing 12.04 is the listing for "depressive, bipolar and related disorders." See 20
C.F.R. Pt. 404, Subpt. P, App. 1, § 12.04. Listing 12.06 is the listing for "anxiety and obsessive-
compulsive disorders." See id, § 12.06.

                                                 -11-
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 12 of 20


       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform light work as defined in
       20 CFR 416.967(b) except the claimant is limited to occasional ramps and stairs
       and ladders, ropes, and scaffolds. He is limited to frequent balancing, occasional
       stooping, kneeling, crouching and crawling. The claimant he [sic] must avoid
       concentrated exposure to hazardous machinery (defined as fast moving exposed
       parts) and unprotected heights. He is also limited to simple routine tasks. The
       claimant should avoid the general public and he would work best in a setting with
       few changes in the work place. He is limited to occasional overhead reaching on
       the right.


R, 20. In reaching this conclusion, the ALJ considered "all symptoms and the extent to which


these symptoms can reasonably be accepted as consistent with the objective medical evidence


and other evidence" and "opinion evidence" in accordance with 20 C.F.R. §§ 416.927 and


416.929 and Social Security Ruling 16-3p, Id.


       At step four, the ALJ determined that Mr. Marrero had no past relevant work. R. 24. At


step five, based upon the vocational expert's testimony (and considering plaintiffs age,


education, work experience and RFC), the ALJ concluded that Mr. Marrero was "capable of


making a successful adjustment to other work that exists in significant numbers in the national


economy," R. 25. Thus, the ALJ found Mr, Jones "not disabled" as defined in the SSA. R, 25-


26.


                                       IV. DISCUSSION

A. Step Five Determination


       At Step Five, the ALJ found:

       Based on the testimony of the vocational expert, the undersigned concludes that,
       considering the claimant's age, education, work experience, and residual
       functional capacity, the claimant is capable of making a successful adjustment to
       other work that exists in significant numbers in the national economy. A finding
       of "not disabled" is therefore appropriate under the framework of the above-cited
       rules.


R. 25. Plaintiff argues that the VE's testimony cannot constitute substantial evidence sufficient


                                                -12-
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 13 of 20


to satisfy the Commissioner's Step Five burden because the VE could not provide supporting


data for his job numbers and, therefore, his methodology was flawed. Dkt. #35, at 14-25. I


disagree and conclude that the ALJ's Step Five finding is supported by substantial evidence.


       The Supreme Court has held "that a VE's testimony concerning job incidence numbers


may constitute substantial evidence, even when the supporting data underlying that conclusion is


not disclosed." Poole v. Semi, 462 F. Supp.3d 137, 164 (D. Conn. 2020) (citing Kiestek v.


Berryhill, 139S.C1 1148, 1157(2019)). Further, "[a]n identification of the general sources and

consideration of the experience and expertise of the vocational expert suffices; the ALJ need not


inquire into the vocational expert's precise methodology." Sobieda v. Kijakazi, No. 20 Civ. 269,


2021 WL 3560924 at *4 (D. Conn. Aug. 12, 2021) (quotation marks and citation omitted). See

Mclntyre, 758 F.3d at 152 ("a vocational expert is not required to identify with specificity the

figures or sources supporting his conclusion, at least where he identified the sources generally ).


"The vocational expert's credentials, history of testimony, her ability to answer the ALJ and


attorney's questions, and the alleged basis for her testimony are all relevant in providing


substantial evidence for her opinion." Stretch v. BerryhUl, No. 18 Civ.1977,2020 WL 563373,


at *6 (D. Conn. Feb. 5, 2020) (citing Bieslek, 139 S. Ct at 1155), vacated and remanded sub


nom. on other grounds, 846 F. App'x 80 (2d Cir. 2021). The issue is whether the VE's


testimony, as a whole, constitutes "such relevant evidence as a reasonable mind might accept as


adequate to support" a conclusion that there are significant numbers of jobs in the national


economy that plaintiff can perform (given his RFC, age, education and work experience). See


Biestek, 139 S. Ct 1148, 1154-57.


       Here, the VE relied upon the DOT descriptions of the three representative jobs he


identified. R. 76. He stated that he formulated job availability data based upon U.S. Bureau of


                                                -13-
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 14 of 20


Labor Statistics and Job Browser information, analyzed in conjunction with his job market


research, knowledge and experience. R. 76-79. Mr. Hall's resume was included in the record; at


the time of the hearing, Mr. Hall had over thirty-five years' experience as a vocational counselor


and had been testifying as an expert at SSA hearings since 1988. R. 81, 84, 326. Plaintiffs


counsel submitted pre- and post-hearing challenges to the VE's methodology and was afforded


ample opportunity to cross-examine Mr. Hall. Although the ALJ did not specifically address


plaintiffs "rebuttal" evidence, she ultimately accepted Mr. Hall's testimony (and implicitly


rejected plaintiffs arguments). See Brcmlt, 683 F.3d at 448 ("An ALJ does not have to state on


the record every reason for justifying a decision."). "An ALJ does not err when he relies on a


vocational expert's testimony that is based on personal experience, labor market surveys, and


published statistical sources in determining the number of jobs available." Pools, 462 F.


Supp.3d at 163. At bottom, plaintiff has not shown that the record evidence precludes a


reasonable mind from finding that plaintiff could perform a substantial number of jobs that exist


in the national economy. Accordingly, I conclude that the ALJ's Step Five determination is


supported by substantial evidence.


B. A_LJ's Alleged Failm-e to Address Certain Limitations


        1. Alleged limitation m forward reaching


       Plaintiff argues that the RFC is flawed because it does not account for his limited ability

to reach in planes other than overhead. Dkt. #35, at 27. Specifically, plaintiff asserts that the


ALJ found plaintifTs rotator cuffinjuiy "severe" but never explained why she included a


limitation to overhead lifting but not reaching. Id. In support of his argument, plaintiff points to


a May 11,2018 MRI which revealed partial tears of the supraspinatus and infraspinatus tendons




                                                -14-
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 15 of 20


and a SLAP tear of the superior labrum. R. 775-78.10 Plaintiff also notes that he testified at his


hearing that he cannot lift his right hand above chest level or extend it straight out front. R. 66-


67. Plaintiff also relies on the June 21, 2017 consultative examination by Dr. Joseph Guarnaccia,


who noted plaintiffs "moderate" shoulder pain and limited range of motion in his right shoulder.


R. 379.


          The ALJ accorded "minimal weight to Dr. Guarnaccia's opinion "because it does not


provide a function-by-function limitations [sic] based on the claimant's impairments." R. 24.


Plaintiff does not contest the weight accorded to this opinion or the ALJ's basis for doing so.


Further, although treatment records reflect complaints of right shoulder pain they do not reflect


reports of any specific right shoulder range of motion limitations, and also show that plaintiff


was able to work with the aid of a back brace. R. 437-38, 513-16, 749-50, 756, 759.


Additionally, on June 26, 2018 at plaintiffs initial physical therapy evaluation for neck pain,

plaintiff complained of ongoing right shoulder pain but his right shoulder mobility and range of

motion were within normal limits. R.781,783. It was also noted that plaintiff was "self


limiting" and "not performing ROM to full potential." R. 783. Similarly, at a medical evaluation


on September 5, 2018, plaintiff complained of right shoulder pain but physical examination

revealed normal upper extremity joints and full range of motion with tenderness. R. 806-09. In


sum, as defendant asserts, plaintiff points to no evidence establishing the need for a reaching


limitation exceeding the limitation in the RFC for overhead reaching, except for his own self-


serving testimony that he could not reach forward. Dkt. #42, at 22. "A lack of supporting



          * "A SLAP tear is an injury to the labrum of the shoulder, which is the ring ofcartilage
that surrounds the socket of the shoulder joint." Ortholnfo, American Academy of Oribopaedic
Surgeons, available at https://oi1:hoinfo.aaos.org/en/diseases—conditions/slap-tears/ (accessed
Sept. 7, 2021).

                                                 -15-
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 16 of 20


evidence on a matter where the claimant bears the burden of proof, particularly when coupled


with other inconsistent record evidence, can constitute substantial evidence supporting a denial


of benefits." Reynolds v, Colvm, 570 F. App'x 45, 46 (2d Ch\ 2014). Accordingly, the AU did

not err by failing to include a reaching limitation in the RFC.

       2. Mental impairments


       Plaintiff contends that the RFC is flawed because it does not account for his inability to

deal with stress, remain on task and cope with a fixed schedule. Dkt. #35, at 26-27. I disagree.


       At step three, the ALJ found that plaintiff has moderate limitations in the ability to

understand, remember or apply information, interact with others, concentrate, persist or maintain


pace and adapt or manage oneself. R. 19. In assessing plaintiffs RFC, the ALJ noted plaintiffs


complaints of depression, anxiety and isolation and his problems with concentration, memory,


focus, following directions and being around others. R. 22. The AU also noted that, despite


plaintiffs allegations of mental health issues, his mental status examinations were largely within


normallimits. R. 22. See R. 519-20, 637-38, 666-67, 678-79. Further, the ALJ accorded


"minimal weight" to the March 30, 2017 opinion from psychiatric consultant Llese Franklin-


Zitzkat (opining that plaintiff has moderate to marked limitations in remembering instructions,


memory, concentration and withstanding stress and pressures of a routine work day, and marked


limitation in his ability to maintain attendance). R. 23-24, 373. The ALJ's RFC assessment


reflects her balancing of the evidence and limits plaintiff to work requiring only simple, routine


tasks, no interaction with the general public and few changes in the work place. R. 20.


       Plaintiff does not contest the minimal weight accorded to Dr. Franklin-Zizkafs opinion,


nor the ALJ's rationale for doing so. Plaintiff points to no other evidence that he would have


schedule limitations; he does not identify any evidence the ALJ overlooked or any specific

                                                -16-
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 17 of 20


stressors that the ALJ did not accommodate. Accordingly, plaintiffs claim that the ALJ failed to

accommodate certain mental impairments is meritless.


C. Duty to Develop the Record


       Plaintiff argues that the ALJ failed to meet her duty to develop the record, because she


failed to obtain treatment records from St. Barnabas and The Connection. Dkt. #35, at 28-29.


Specifically, plaintiff asserts that the St. Barnabas records reflect treatment prior to June 2017


(when plaintiff lived in the Bronx), and The Connection records include psychiatric treatment

notes and documentation of a head trauma in July 2017. Id. at 7, 10. 28-29.


       It is well-settled that the ALJ has an affirmative obligation to develop the record. See


Morcm v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009). "To be sure, the ALJ's general duty to


develop the administrative record applies even where the applicant is represented by counsel, but


the agency is required affirmatively to seek out additional evidence only where there are 'obvious


^aps' in the administrative record." Eusepi v. Colvin, 595 F, App'x 7, 9 (2d Cir. 2014 (citation


omitted). "Accordingly, the duty to develop the administrative record is triggered only if the


evidence before the ALJ is inadequate to determine whether the plaintiff is disabled." Christine


M R. v. Saul, No. 19 Civ. 1752, 2021 WL 129415, at *12 (D. Conn. Jan. 14, 2021) (quotation


marks and citation omitted). "When an unsuccessful claimant files a civil action on the ground


of inadequate development of the record, the issue is whether the missing evidence is significant,


and plaintiff bears the burden of establishing such harmful error." Id. (quotation marks and


citation omitted). "To demonstrate prejudice the claimant must show that the additional medical


reports would undermine the ALJ's decision," Mary D. v. Kijakazi, No 20 Civ. 656, 2021 WL


3910003,at *3 (D. Conn. Sept. 1, 2021) (quotation marks and citation omitted).


       Under the governing regulations:


                                                 -17-
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 18 of 20


       the ALJ "shall make every reasonable effort to obtmn from the individual's
       treating physician (or other treating health care provider) all medical evidence,
       including diagnostic tests, necessary in order to properly make" the disability
       determination. 42 U.S.C. § 423(d)(5)(B); accord 20 C.F.R. §§ 404.1512(b),
       416.912(b). The regulations define this as, at a minimum, "the records of [a
       claimant s] medical source(s) covering at least the 12 months preceding the month
       in which" a claim is filed. 20 C.F.R. §§ 404.1512(b)(l), 416.912(b)(l). "Evei-y
       reasonable effort means that the Social Security Administration must make an
       initial request for evidence from [a claimant's] medical source and, at any time
       between 10 and 20 calendar days after the initial request . . . make one follow-up
       request to obtain the medical evidence necessary to make a determination. The
       medical source will have a minimum of 10 calendar days from the date of [the
       SSA's] follow-up request to reply, unless [the SSA's] experience with that source
       indicates that a longer period is advisable in a particular case. Id. §§
       404.1512(b)(l)(i),416.912(b)(])(I).

Franklin v, Saul, 482 F. Supp.3d 250, 267 (S.D.N.Y. 2020) (citation omitted).


       Here, the SSA requested records from St. Barnabas in January 2017 and February 2017,


and again in February 2018. R. 102, 322. Moreover, plaintiff fails to identify the relevance of


the St. Barnabas records or to explain how these records would undermine the ALJ's decision.


As to records from The Connection, there is no evidence that the SSA made any attempt to


procure them. That failure, however, is of no moment. Plaintiff fails to explain how records


documenting treatment for a head trauma in July 2017 are significant to establishing his claims of


impairment. Further, although plaintiff apparently sought treatment for his mental health issues


at The Connection in 2017, in June 2018 he sought mental health treatment from Cornell Scott


Hill Health Center and explained that he dropped out of treatment at The Connection because he


was not receiving the right treatment or medication. R. 301, 633. Plaintiff does not contend that


his mental health condition in 2017 differed from his mental health condition during his

treatment at Cornell. Thus, plaintiff falls to demonstrate that records from The Connection


would undermine the ALJ's decision. Accordingly, any failure to obtain records from St.


Barnabas and The Connection was harmless error.


                                                -18-
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 19 of 20


D. Substantial Evidence Supports the ALJ's Conclusion that Plaintiff Can Perform Light Work

       Plaintiff argues that the ALJ erroneously relied upon plaintiffs ability to perform

activities of daily living ("ADLs"), his non-compliance with prescribed treatment and his


conservative treatment in determining that he is able to perform light work. Dkt. #35, at 29-30.


Plaintiff specifically argues: (1) his ability to perform ADLs does not equate with an ability to

perform light work; (2) "conservative treatment is not an indicia of the level of impairment"; and


(3) the ALJ's finding that non-compliance "indicates that he has not required treatment and/or


even without treatment, the claimant's symptoms are not as ongoing or disabling as he alleges"


(R. 22) constitutes an improper medical opinion. Id.


       First, in assessing plaintiffs complaints of disabling symptoms, the ALJ did not err in

considering plaintiff s "own account of his participation in a range of daily activities during the


period in question," including spending up to six hours outside each day, hiking, cooking,


cleaning and taking public transportation. R. 23,57,60, 372, 682. See Wavercak v. Asfnie, 420


F. App'x 91, 94 (2d Cir. 2011). See also James P. v, BerryMl, No. 18 Civ. 397, 2020 WL


137241, at *8 (N.D.N.Y. Jan. 13, 2020) ('The AU properly relied on plaintiffs activities as a

factor in his overall evaluation of the medical opinion evidence and in formulating plaintiffs


RFC."); 20 C.F.R. § 416.929(c)(3)(i). Second, "[wjhile conservative treatment alone is not

grounds for an adverse credibility finding,... the ALJ may take it into account along with other


factors." Rivera v. Comm'r ofSoc. See., 368 F. Supp.3d 626, 646-47 (S.D.N.Y. 2019) (Internal


citation omitted), appeal dismissed {May 31, 2019). Similarly, an ALJ may properly consider

plaintiffs non-compliance with treatment in weighing his credibility. Wynn v. Comm 'r ofSoc,


See., 342 F. Supp.Sd 340, 351 (W.D.N.Y. 2018). Thus, the ALJ did not err in considering that


plaintiff had been discharged from physical therapy "for noncompliance with attendance policy.


                                                -19-
       Case 7:20-cv-03872-PED Document 45 Filed 09/15/21 Page 20 of 20


R. 21-22, 764.


        Further, as the ALJ noted, plaintiffs complaints of disabling pain were contradicted by

clinical findings: no lower extremity edema, clubbing or cyanosis; normal neurological function


(no focal deficits and normal sensation, reflex, coordination, muscle strength and tone); normal


gait; negative straight leg raising; and full extremity strength. R. 21-22, 396,416-17, 423,443,


456,473,515,534,541-42, 561,588,600,604,609, 809. The ALJ also weighed plaintiffs

complaints of worsening back pain against diagnostic imaging which revealed that plaintiffs

back impairment was mostly stable, with mild narrowing and no fracture. R. 21, 765-68.


Additionally, the ALJ pointed to treatment notes containing multiple references to work activity


during the relevant period, which contradicted the severity of plaintiff s claimed physical

limitations. R. 23, 387, 391, 401,407,415,470, 472, 540,547,555, 565, 570, 586-87,645, 749,


753, 756, 759. At bottom, substantial evidence supports the ALJ's conclusion that plaintiff can


perform light work.


                                       V. CONCLUSION

        For the reasons set forth above, the Commissioner's motion is GRANTED and plaintiffs


motion is DENIED.




        The Clerk of the Court is directed to terminate the pending motions (Dkt. #34, #41) and

close this case.




Dated: September I -^, 2021                            SOOBDERED
        White Plains, New York



                                                       FA-UL-&;             ,U.S.M.J.


                                                -20-
